Case 1:21-cv-00080-TWP-DML Document 1 Filed 01/12/21 Page 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

TRAVELERS PROPERTY CASUALTY                           )
COMPANY OF AMERICA,                                   )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             ) CASE NO. 1:21-cv-00080
                                                      )
FITZMARK, INC. and JUST PLAY, LLC                     )
                                                      )
       Defendants.                                    )

                       COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Travelers Property Casualty Company of America, by counsel, for its Complaint

for Declaratory Judgment against Defendants, Fitzmark, Inc. and Just Play, LLC, states:

                          I.    INTRODUCTION AND THE PARTIES

       1.      This is an action for declaratory judgment, under 28 U.S.C. § 2201, to determine

the rights and duties of the parties under an insurance contract.

       2.      Travelers Property Casualty Company of America is a citizen of Connecticut

because it is a company incorporated under the laws of Connecticut with its principal place of

business in Hartford, Connecticut.

       3.      Fitzmark, Inc. is a citizen of Indiana because it is a company incorporated under

the laws of Indiana with its principal place of business in Indianapolis, Indiana.

       4.      Just Play, LLC is a citizen of Delaware and Florida because it is a limited liability

company organized under the laws of Delaware with its principal place of business in Boca Raton,

Florida, and its three members—Lawrence Geller, Charlie Emby, and Geoffrey Greenburg—are

citizens of Florida.
Case 1:21-cv-00080-TWP-DML Document 1 Filed 01/12/21 Page 2 of 6 PageID #: 2




                                       II.     JURISDICTION

        5.       Under 28 U.S.C. § 1332(a)(1), this Court has original jurisdiction over this case

because Travelers is a citizen of a different state from Fitzmark and Just Play, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                                             III.   VENUE

        6.       Under 28 U.S.C. § 1391(b)(3), venue is proper in this Court because Fitzmark has

its principal place of business in Indianapolis, Indiana, and is thus subject to this Court’s personal

jurisdiction in this action.

                                IV.    FACTUAL ALLEGATIONS

        A. The Underlying Suit

        7.       On March 3, 2020, Just Play filed a lawsuit against Fitzmark in the Circuit Court

of the Fifteenth Judicial Court in and for Palm Beach County, Florida, under cause number

502020CA002358XXXXMB (the “Underlying Suit”). On April 21, 2020, Fitzmark removed the

Underlying Suit to the United States District Court for the Southern District of Florida, where it is

currently pending under cause number 9:20-cv-80663-AMC. A copy of the Complaint filed in the

Underlying Suit is attached as Exhibit A.

        8.       The basis of the Underlying Suit is summarized at the beginning of the “Factual

Allegations” section in the Complaint, which spans 106 paragraphs:

                8. Just Play is a leading manufacturer of popular children’s toys. FitzMark
                   provides warehousing services - in short, FitzMark warehouses and
                   manages products for customers. Just Play hired FitzMark to provide
                   warehousing services for its products, but FitzMark failed to perform
                   pursuant to the parties’ agreement. FitzMark's failures caused Just Play
                   significant damages.

(Ex. A, ¶ 8).




                                                    2
Case 1:21-cv-00080-TWP-DML Document 1 Filed 01/12/21 Page 3 of 6 PageID #: 3




       9.        According to the Complaint, Just Play hired Fitzmark to provide the following

warehousing services for Just Play, LLC’s products at Fitzmark’s warehouse in Carson, California:

       a. Maintain Electronic Data Interchange (“EDI”) file exchange capabilities;

       b. Provide UCC-128 carton labels;

       c. Generate packing lists and bills of lading;

       d. Provide order management services, including online portal visibility and order
          tracking, end-of-day on hand inventory reports, and EDI Advance Ship Notice (“ASN”)
          to be sent at the time of shipping to Just Play, LLC’s customers; and

       e. Maintain Just Play, LLC’s products directly on the warehouse floor, and not in
          overhead racks that require more time to retrieve, so the products could be shipped
          quickly to Just Play, LLC’s customers.

(Ex. A, ¶ 86).

       10.       The Complaint alleges that Fitzmark failed to provide the services outlined in its

agreement with Just Play. (Ex. A, ¶¶ 50-70). Consequently, Just Play fell behind on fulfilling

orders of customers and sustained damages, including chargebacks, late fees, lost future orders,

and harm to its business relationships. (Id. ¶¶ 79-84).

       11.       Based on the allegations asserted in the 106-paragraph Complaint, Just Play asserts

claims against Fitzmark for breach of contract, promissory estoppel, and unjust enrichment, and

Just Play seeks to recover compensatory and consequential damages, lost profits, pre-judgment

and post-judgment interest, and attorney fees and costs. (See generally Ex. A).

       B. The Policy

       12.       For a time, including October 1, 2018, to October 1, 2019, Travelers Property

Casualty Company of America issued a commercial insurance policy to Fitzmark under policy

number QT-660-9H389065-TIL-18 (the “Policy”). A certified copy of the Policy is attached as

Exhibit B.



                                                  3
Case 1:21-cv-00080-TWP-DML Document 1 Filed 01/12/21 Page 4 of 6 PageID #: 4




       13.       The insuring agreement of the Cargo and Logistics Pak Coverage Form in the

Policy states that Travelers will pay those sums that Fitzmark (as a motor carrier, warehouseman,

freight forwarder, logistics service provider, or other bailee) becomes legally obligated to pay as

damages for direct physical loss or damage to covered property caused by or resulting from a

covered cause of loss:

       CARGO AND LOGISTICS PAK
       ***
       A. COVERAGE
           We will pay those sums you become legally obligated to pay as damages as a Motor
           Carrier, Warehouseman, Freight Forwarder, Logistics Service Provider or Other Bailee
           for direct physical loss of or damage to Covered Property caused by or resulting from
           a Covered Cause of Loss.
             1. Covered Property, as used in this Coverage Form, means lawful property of
                 others that you have accepted for transportation, including while temporarily
                 stored or subject to your transportation related logistics services, and for which a
                 Limit of Insurance is shown in the Declarations.
             ***
             3. Covered Causes of Loss
                 Covered Causes of Loss means RISKS OF DIRECT PHYSICAL LOSS OR
                 DAMAGE from an external cause, except for those causes of loss listed in the
                 Exclusions.

(Ex. B, p. 90: CM T2 08 01 11, p. 1 of 5).

       14.       The insuring agreement of the Cargo and Logistics Pak Coverage Form in

the Policy also states that Travelers will defend Fitzmark against any suit to which the

insurance coverage may apply:

             4. Additional Coverages
                A. Duty to Defend
                   We have the right and duty to defend you against any “suit”. However, we will
                   have no duty to defend you against any “suit” seeking damages to which this
                   insurance does not apply. We may, at our discretion, investigate any
                   occurrence and settle any claim or “suit” that may result. But:
                   (1) The amount we will pay for damages is limited as described in Section C
                        – Limits of Insurance; and
                   (2) Our right and duty to defend ends when we have used up the applicable
                        Limit of Insurance in the payment of judgments or settlements.
                No other obligation or liability to pay sums or perform acts or services is covered
                under the Supplementary Payments Additional Coverage.



                                                      4
Case 1:21-cv-00080-TWP-DML Document 1 Filed 01/12/21 Page 5 of 6 PageID #: 5




(Ex. B, p. 90: CM T2 08 01 11, p. 1 of 5).

        15.       The Cargo and Logistics Pak Coverage Form in the Policy excludes coverage for

the following kinds of economic and/or intangible losses and damages:

        B. EXCLUSIONS
              ***
              2. We will not pay for loss or damage caused by or resulting from any of the
                  following:
                  a. Delay, loss of use, loss of market, loss of income or any other consequential
                      loss.

(Ex. B, p. 92: CM T2 08 01 11, p. 3 of 5).

        C. Reservation of Rights

        16.       On May 15, 2020, Just Play served its Amended Initial Disclosures in the

Underlying Suit. Just Play’s Amended Initial Disclosures are attached as Exhibit C.

        17.       In its Amended Initial Disclosures, Just Play breaks down the alleged damages it

seeks to recover from Fitzmark in the Underlying Suit:

                      Category of Damages                           Dollar Estimate of Damages

 Damages suffered by Just Play due to Fitzmark, Inc.’s loss                       $45,000
 of and damage to Just Play’s products
 Damages in the form of fines and chargebacks assessed to                        $5,000,000
 Just Play by its customers or third-party vendors as a result
 of Fitzmark, Inc.’s actions
 Damages sustained by Just Play, LLC in efforts to mitigate                      $1,500,000
 the damages caused by Fitzmark, Inc.
 Damages in the form of lost profits caused by Fitzmark,                         $3,250,000
 Inc’s actions
 Damages in the form of harm to Just Play, LLC’s business                    To be determined
 relationships with its customers

(Ex. C, p. 4).

        18.       On June 30, 2020, Travelers sent Fitzmark a letter stating that Travelers would

defend Fitzmark in the Underlying Suit under a complete reservation of rights under the Policy

(the “Reservation of Rights”). The Reservation of Rights is attached as Exhibit D.

                                                     5
Case 1:21-cv-00080-TWP-DML Document 1 Filed 01/12/21 Page 6 of 6 PageID #: 6




       19.    Travelers is defending Fitzmark in the Underlying Suit with independent counsel.

                            V.    DECLARATORY JUDGMENT

       20.    Travelers repeats the allegations in paragraphs 1 through 19.

       WHEREFORE Travelers, by counsel, asks this Court to enter a declaratory judgment

       declaring that:

       a. Travelers has a duty under the Policy to pay those sums that Fitzmark becomes legally
          obligated to pay as damages in the Underlying Suit for the direct physical loss of or
          damage to Just Play’s products, to the extent those products are Covered Property under
          the Policy; and

       b. Travelers has no duty under the Policy to pay any sums that Fitzmark becomes legally
          obligated to pay as damages in the Underlying Suit for loss or damage caused by delay,
          loss of use, loss of market, loss of income, or any other consequential loss, including
          fines and chargebacks, lost profits, costs of mitigation efforts, and economic harm to
          business relationships.

                                                    Respectfully submitted,

                                                    LEWIS WAGNER, LLP

                                            BY:     /s/ Michael R. Giordano
                                                    JOHN C. TRIMBLE, #1791-41
                                                    MICHAEL R. GIORDANO, #31317-53
                                                    Counsel for Plaintiff, Travelers Property
                                                    Casualty Company of America

LEWIS WAGNER, LLP
501 Indiana Avenue, Suite 200
Indianapolis, IN 46202
Telephone: 317-237-0500
jtrimble@lewiswagner.com
mgiordano@lewiswagner.com




                                               6
